95.	 Before I begin my statement, I wish to make reference to the news this morning of the attempt to assassinate President Sadat. I wish to convey our regret to the Government of Egypt, with our hope for his speedy recovery. It is unfortunate that the world should again be traumatized by such an act of violence against a man perceived as a man of peace.
96.	Sir, it is a pleasure for me on behalf of the Bahamian delegation to congratulate you on your election to the presidency of the General Assembly. You assume office with high qualifications for the post, and with the acquired experience and stature which you possess you are especially well equipped to guide the affairs of this troubled session. I wish you success in that demanding office and pledge the support of my delegation to you and your colleagues in the General Committee, and I add to that wish our hopes for a realistically productive thirty-sixth session.
97.	I also wish to pay a tribute to your distinguished predecessor, Mr. Rudiger Von Wechmar of the Federal Republic of Germany, who presided over the thirty-fifth session, which at times appeared unending. We are indebted to him for the tact and skill, the patience and tolerance with which he carried out the functions of his office.
98.	I wish to take this opportunity to express the profound appreciation of my delegation and of the Government of the Bahamas for the unceasing efforts which the SecretaryGeneral has exerted in the pursuit of the goals and objectives of the Charter of the United Nations over the past years. Within the limits imposed upon him by institutional restraints as well as by an absence of either will or desire on the part of some States to reach the consensus which I believe the peoples of the world want in the pursuit of peace, economic security, self-determination and racial dignity for all people, he has preserved the integrity of his office and the credibility of the Organization.
99.	It is a pleasant duty to welcome the new Member States of Vanuatu and Belize. Their admission is further evidence of the universality which the Organization is approaching, albeit at a "glacial" pace although that goal is resisted, sometimes fiercely, by a powerful minority that would still deny men freedom. In the case of Belize, particular pleasure is experienced by us in the Bahamas because of the small part which we were able to play in the final stages of its attainment of independence. It is to be expected that it will not be long before the lingering shadow cast over the universal acceptance of Belize by the international community, with one exception, will be dispelled by that one* which, though bigger and more powerful, was itself once an object of colonialism, a colonialism long since removed.
100.	I wish to recall the following words spoken at the twenty-eighth session, on the occasion of the admission of the Bahamas to membership of the United Nations, by the Prime Minister of the Bahamas then and now, the honorable Lynden O. Pindling:
"We believe that we can make a contribution to a better international understanding by sharing our experiences in human relations, in effecting change without disorder and revolution without bloodshed, and in developing a stable economic and social order. We of the Commonwealth of the Bahamas are aware that it is indeed unrealistic to think that nationStates can exist in isolation. No man is an island unto himself, nor is any nation. There is need for perpetual interdependence of the big and the small which will guarantee the perpetuation of the United Nations as the center for the harmonization of the actions of nations concerned with international peace and security, equality and freedom, economic and social justice, for all peoples.
"While man is reaching dramatically into the infinite limits of outer space and the fascinating confines of ocean depths, he is also prosaically reaching into his own mind to reassess .his global value system, which has yet to acknowledge that a world dominated by power politics and calculated alignments of self-interest and fear is less important than a world morality as expressed in the Charter of the United Nations. The Commonwealth of the Bahamas subscribes to the concept of alignments of States having in common respect for human and spiritual values rooted in belief in the absolutely indivisible freedom of the mind of man." [2119th meeting, paras. 179 and 180.]
101.	Those sentiments, expressed eight years ago, en capsuled then and continue to encapsulate the morality by which we in the Bahamas believe the international community ought to be guided.
102.	It is not inaccurate to suggest that there are some few States which would prefer that the United Nations did not exist at all and there are some which do not care whether it exists or not those to. which it would not matter whether it existed or not. All of those collectively are fortunately in a minority, but unfortunately they constitute a minority which includes those who are rich and those who are powerful and those who are both rich and powerful.
103.	It would riot be accurate to suggest that the United Nations has failed to satisfy the objectives of its Charter, neither would it be accurate to suggest that it has succeeded. But in the scales of assessment, we must weigh the fact that the Organization has provided a forum which has helped to avert a major world conflict for over 30 years; moreover, the major positive feature of world affairs must be recognized to be the continuing functional cooperation of the organizations of the United Nations system with its Member States in the pursuit of practical solutions of social, educational and economic problems with the aim of improving the qualify of life for all the world's people. But it also needs to be said that, in our experience, it is evident that a disproportionate part of the total assistance provided is allocated to administrative costs which help to maintain the enormous administrative establishment of the United Nations, with too little being allocated to technical assistance in each recipient country.
104.	It is also a very unfortunate reflection on some Member States that some of those that are best able to carry a less disproportionate share of the cost of technical assistance persist in deferring their obligations to bear the level which they ought to be bearing. The level of such contributions needs to be increased in direct relationship to the legitimate demands being made for technical assistance and economic development, without which there will be no stability in the world. Yet those who ought to be in the forefront of the battle, leading the way, invite us to stand still and to be patient, thereby encouraging the political forces of extremism of both the political right and left.
105.	However, the scales of assessment must ?Jso take into account the fact that the agenda of the present session faithfully reflects political and ideological conflicts that have characterized the United Nations for over 30 years, the intransigence of Members, and the failure collectively to recognize that all the people of the world are not yet free.
106.	It is a geopolitical fact which is recognized in few places apart from the Bahamas that we occupy a peculiar geographical position in the world in which our closest neighbor to the south is the Republic of Cuba and our closest neighbor to the north is the United States of America.
107.	No country in the world prizes its freedom, independence, sovereignty and parliamentary democracy more fiercely than the Bahamas. The legacies of the former colonial slave societies which also evolved as multiracial societies have implicit in their existence some fundamental cultural contradictions and problems which have yet to be eradicated. The Bahamas is not unique in this; neither is it peculiar to us that the most urgent post-colonial task of our society is its economic and social reconstruction and development. It is therefore to be expected that our priorities must of necessity be somewhat different from the priorities of those countries whose colonial histories are different and more remote or countries that never really had any.
108.	Ideological conflicts which to some seem vital, tG us take on less awesome significance as the difficulties to be overcome in the course of economic and social development are further impeded by ideological conflicts, which do the greatest damage to the preservation of sovereign independence in our region.
109.	Unless there is agreement by all relevant States to accept the ideological plurality of the Caribbean region, including both its island and mainland States, our region will be plagued by friction, potential military conflicts and the constant threat of political instability.
110.	We are rightly proud of the level of liberty and freedom enjoyed by the peoples of the Bahamas, but we are not unmindful of the fact that that level of sovereignty is still denied large numbers of persons in the world. Yet everywhere there is today some movement, sometimes overt and sometimes less open, where people are attempting to secure a larger measure of political freedom and more real control over their own affairs. No superPower, armed might or economic authority can defer indefinitely the peoples' movements, which we support everywhere, in which, man claims freedom from minority rule and economic oppression. These movements may take the form of peaceful revolution, such as we were able to achieve in the Bahamas; others may be less fortunate and may choose a separate route. But so long as the ultimate objective is greater freedom through giving the people the unfettered right to choose their own form of government, who could find fault with that?
111.	One of the cultural and social phenomena of some States of our region is that their unique history has produced some special ethnic mixtures. It is an embarrassment to some and an affront to others that it is still true that, while the descendants of the sons of Africa in our part of the world are always among those for whom the greatest measure of social and political freedom and justice needs to be attained, they continue to be denied them because of the social and ethnic intransigence of both the ideological right and left.
112.	It is not trite to inquire here who speaks with a powerful, clear and credible voice for human rights today. The old order of the world of the ideological right and left has failed to provide either leadership or hope for mankind. SuperPowers feed us unrelentingly with a morality of physical confrontation, and our hope for peace and tranquility is balanced on the scales of nuclear parity and deterrence. I do not believe that mankind is ennobled or that the people of the world are impressed or their lives enriched by the magnificent means of world destruction which are being accumulated, but I do believe that all people are dismayed, frustrated and frightened by them. Those who value power over principle and; political ideology over ideas and reason occupy the seats of the controllers of our destiny. Freedom and democracy are on the defensive.
113.	Those who have the voices, the power and the riches to mobilize those forces which do exist and which are in pursuit of democracy, political freedom, territorial integrity and economic and racial justice are silenced completely or subdued.
114.	The recognizable power centers of the world are locked in the bondage of power politics as they are held hostage by their histories and cultures, which time is passing by.
115.	Is it too much to hope that during this thirty-sixth session of the Assembly of the nations of the world some tangible signs will be evidenced that will touch the conscience of mankind, inspire in the mighty some vision, reason and courage to promote and encourage and indeed lead those who cry out for mote freedom, more democracy, more regard for human rights and more economic and racial justice?
116.	In the view of the Government of the Bahamas, the most intractable and urgent issues which have to be approached during the 'Jiirtysixth session of the General Assembly include decolonization; disarmament; persistent international conflicts, especially in the Middle East, Kampuchea and Cyprus; development and the need for international cooperation without discrimination in the related fields of human rights, economic and social development, energy and the environment, the law of the sea, drag control and refugees. Indeed, for the Bahamas, drug trafficking, economic refugees and the threat of economic discrimination are of crucial importance as they represent at this time immediate obstacles to our continued development.
117.	How much longer will South Africa be allowed to violate the dignity of the Namibian people and the directives of the United Nations, which embody, inter alia, some of the most sacred principles of the Charter? South Africa not only continues to practice with virtual impunity a colonialist policy over the people of Namibia but is prepared with similar impunity to pursue a militaristic aggression adding a new dimension to the problem. The Bahamas further condemns, once again, the apartheid policy of the Government of South Africa. The Bahamas also wholeheartedly supports military, economic and cultural sanctions against South Africa. The Government of the Bahamas further reiterates its support for the immediate implementation of Security Council resolution 435 (1978) as the basis for democratic rule and independence for Namibia.
118.	Nothing in modern world history has affronted the dignity of so many people in the world as the racial policies of the Government of South Africa. The overwhelming majority of the people of the world are at war with the soul of South Africa as it is at present governed. Outside the African continent, there is a perception that in South Africa a white racist minority discriminates against and oppresses a black South African majority. That part of the picture is, to be sure, true, but it is incomplete in so far as it is a perception which does not recognize that apartheid goes beyond discrimination and oppression. For the Government of South Africa, locked as it is in the cocoon of its perversity, apartheid is a religion, the soul of their nation which gives it strength, the psychology of its people which gives them courage and a culture which gives meaning to their existence. We ought also not to underestimate the extent to which the Government of South Africa and the philosophy which it promotes represents an acceptable symbol to powerful ethnic forces in the world that cling to the belief that some men are more equal than others.
119.	Nothing which I say ought to be interpreted in such a way as to weaken our resolve to persist until this unique evil is destroyed, but the philosophy of apartheid and its fellow-travelers will not be destroyed unless we are collectively prepared Jo revise some of our tactics in order to achieve our objectives. Most important of all, we have to destroy the illusion which it is seeking to create that South Africa is governed by normal people capable of conventional reason and intelligence and that in the fullness of time their own enlightened self-interest will force chaise upon them, for it will never happen that way. We ought never to indulge in the self-delusion that there are conventional means by which apartheid will be renounced and abandoned voluntarily by South Africa because that regime will ultimately come to the conclusion that that is the right thing to do.
120.	This South African Government's religion and philosophy can only survive, too, because it has so many friends outside South Africa to give it aid and comfort. The war against apartheid must therefore be intensified outside South Africa against people who are capable of reason and intelligence and who ought to know what enlightened self-interest is.
121.	As the Assembly is aware, the question of disarmament has been before the United Nations since its first session. While it would be unfair to say that no progress at all has been made towards reduction in arms buildup, both nuclear and conventional, it is clearly evident that this world body and its constituent Member States have a long way to go before the theory that a world without arms is a world without war can even be a credible proposition.
122.	However, because of the circumstances in which we find ourselves today, the current Disarmament Decade is, in the final analysis, an expression of hope, a new opportunity which we ought not to miss. It is in this spirit that the Bahamas looks forward to the second special session of the General Assembly devoted to disarmament. For the hopes underlying the Disarmament Decade to become realities, it is imperative that the second special session devoted to disarmament build on the solid foundation of the Program of Action contained in the keystone Final Document of the first special session devoted to disarmament [resolution S10/2]. The second special session must also fashion a structure for armament control and peace which faithfully reflects the important and laboriously obtained compromises and solutions affecting disarmament arrived at in the resolutions of the First Committee between States of varying stages of development, with or without nuclear capacity.
123.	Unfortunately, man's perception of himself and his surroundings has not changed much in the years since his principal weapon of destruction was a bow and arrow. Those superPowers and others who take such pride in their nuclear weapons and other means of national destruction have absolutely no idea how the rest of us feel about them. It would be a lot less frightening if it were possible for them to use their magnificent weapons on one another and if their wars affected no one else but unhappily this is not to be. Sovereign as such Powers are, it is a vain hope to expect that what they perceive to be their needs will be unduly influenced by what the rest of the nations of the world perceive their own needs to be.
124.	Our age is at present consumed in a contest between the major Powers and their allies for the allegiance of the world, either through friendship or through feat At the core of the contest are the competing ideologies of the major Powers, which they see as representing the sources of their cultures and civilizations. Grossly oversimplified, this is no more than a perception of the need for self preservation. That which sovereign nations conceive to be their needs, in the interest of their national security, will continue to constitute a serious obstacle to disarmament. This does not mean that the goal of disarmament is impossible to attain, but rather that a fuller realization is needed that armaments are the effects of other perceptions which may in the end not be too difficult to overcome.
125.	The situation in the Middle East is another part of our collective efforts towards international peace and security, which has taxed the energies of the Organization since its inception. The right Jo self-determination of the Palestinian people and of Israel remains the major issue of this complex conflict. A peaceful settlement in which the United Nations is a principal actor is therefore all the more urgent. Following from this basic premise, the position of the Government of the Bahamas, as has already been stated before this Assembly, consists of the following points: the acquisition of territory by force is unacceptable; Israel must end the occupation of territories it has held since the 1967 war; the sovereignty, territorial integrity and independence of each State in the region must be respected, as well as the right of the citizens of each State in the region to live in peace within secure and recognized boundaries; and the establishment of a just and durable peace must take account of the inalienable rights of the Palestinians.
126.	The situation in Kampuchea represents a further test of the will of the Organization to uphold the principles, enshrined in the Charter, of sovereignty, territorial integrity, political independence, non-use of force and nonintervention. The Government of the Bahamas again condemns the violation of these principles in Kampuchea and further reiterates its call for the implementation by all Member States, particularly the principal parties to the conflict in Kampuchea, of the relevant resolutions of the United Nations and endorses the establishment and aims of the Ad Hoc Committee called for by the recently concluded International Conference on Kampuchea.3
127.	Cyprus is another area of tension which the Organization has an obligation to defuse. In this context, my delegation concurs with the statement and even warning of the SecretaryGeneral when he observed in his report on the work of the Organization with respect to the situation in Cyprus that "continued delay [towards an agreed solution] . . . only serves to consolidate the status quo, which both parties have found to be unsatisfactory" [see AI36I1, sect. IV]. My delegation therefore exhorts the parties concerned to intensify their negotiations via the inter-communal talks. It also calls for full respect for and implementation of the resolutions of the United Nations on this question, particularly those provisions which affirm the sovereignty, territorial integrity and independence of Cyprus, demand the withdrawal of foreign troops and urge the voluntary return of refugees to their homeland in safety.
128.	There has never before been a greater need to find the means to reconcile the perceived needs of sovereign nations and the known needs for greater international cooperation in economic development. But there has never been a time for greater cooperation, not confrontation, in finding the means to such a reconciliation. There are powerful voices in the world which would, perhaps without understanding, lead us to confrontation. The Bahamas firmly supports the launching as soon as possible of the global negotiations relating to international economic cooperation for development on the basis of the consensus to be found in resolution 34/138, in which the General Assembly emphasized "the imperative need to establish a new system of international economic relations based on the principles of equality and mutual benefit and also to promote the common interest of all countries".
129.	There is an obvious relationship between political independence and economic independence, and there is an equally obvious relationship between political independence and the global ideological conflict in which, willingly or not, we are caught up. So it must follow that a failure to reach agreement on the means by which economic independence will be achieved is bound to influence political and ideological considerations. Hence it requires that those of us who wish to preserve our freedom and our political independence persist by means of the reconciliation of legitimately conflicting points of view among developed and developing countries.
130.	Freedom and political independence are rich harvests to reap, but they become a poor feast at the table of economic dependence. The economic philosophy of development which dictates that the rich should get richer and let riches trickle down to the poor is an affront to national dignity and sovereign independence. It is a philosophy of dependence worse than colonialism. The evolution of a more equitable system of economic relations among nations must not be deferred by those who fail to realize that total interdependence of the world requires, paradoxically, that the road of self-sufficiency and economic independence is called cooperation.
131.	I wish to state that my Government has been encouraged by the progress made at the last session of the Third United Nations Conference on the Law of the Sea, particularly by the adoption of a program of work which envisages the completion of the work of the Conference next spring, and by the choice of Jamaica and the Federal Republic of Germany as the seats of the future International SeaBed Authority and the International Tribunal for the Law of the Sea, respectively. The Bahamas regards the compromise text submitted by the President of the Conference on the delimitation of the exclusive economic zone and the continental shelf between States with opposite or adjacent coasts as a major step towards the settlement of the complex issue of delimitation.
132.	The problem of drug control and, in the case of the Bahamas, that of trafficking in drugs are among the primary social problems facing the Bahamas today. The geography of the Bahamas itself and its geographical location are contributory factors in the incidence of the traffic in drugs through our archipelago. The Bahamas covers an area of almost 100,000 nautical square miles of water with many isolated islands where ships and aircraft engaged in drug trafficking may seek haven to elude detection. The geographical location of the Bahamas also makes it a convenient transit country for illegal drugs destined for the big and profitable markets in North America.
133.	The Bahamas is not now and has never been a producer of drugs and is not, in the international context, a major consumer, but consumption in the Bahamas has increased in direct relation to the volume of traffic passing through. Producer countries are generally south of the Bahamas; a major consumer country is to the north. This puts us in an unenviable position. Drug trafficking through the Bahamas is straining the economic, moral and social fabric of the islands of our Commonwealth. What is important to the Bahamas is the effect the traffic in drugs is having on small Bahamian communities where a high percentage of the adult male population may find it economically advantageous to become involved in this illicit business. This is a moral and cultural threat the long term ramifications of which could be devastating to us.
134.	The major participants in this trade are not Bahamian nationals. They are almost all nationals of producer and consumer States. It can therefore be readily understood why the primary concern of the Bahamas in this matter is for greater involvement of the United Nations system to internationalize the approaches to these problems of trafficking so that those who contribute the most to the traffic, that is, producer and consumer countries, should be required to bear a greater share of the burden of law enforcement and eradication.
135.	The resources of the Bahamas, a developing country, are not unlimited. Narcotics control should not have to be in competition v <h social services for funding from the national budget. What is urgently needed is adequate international cooperation among all States: the producer States, the consumer States and transit States such as the Bahamas. To this end, my Government supports the inclusion in the agenda of the Assembly at this session of the new item entitled "International campaign against traffic in drags" [item 129].
136.	The Bahamas wishes to see the problem of international drug control in all its aspects given priority in the United Nations system. As a new member of the Commission on Narcotic Drugs, my Government pledges itself to do its utmost to work for the speedy implementation of the suggested international measures which have been discussed and recommended in this and other bodies.
137.	Successive Governments of the Bahamas over almost 30 years, before and since its independence, have had to contend with the social and economic problems associated with the continuing movement of economic refugees. We are not unmindful of the problems of refugees and displaced persons in other parts of the world perhaps m even more distressing circumstances. But after having had to deal alone with this problem for such a length of time, It is not inappropriate for us to draw attention to the urgent need for the United Nations system to reappraise the criteria now used to define refugees and to determine eligibility for emergency assistance for refugees. Some nations have the capacity to absorb large numbers of immigrants, whether as refugees or as illegal immigrants, and among big nations some are more generous than others. But it is evident that, even among the physically big and exceptionally endowed nations with skill and re. sources in abundance, some remedies must be found and
some limits placed upon the influx of refugees.
138.	In Latin America and the Caribbean, the problem has assumed and will continue to assume proportions which place enormous burdens on developing countries attempting to improve the quality of life for their people.
139.	We in the Bahamas have had more than our tolerable share of economic refugees, who have come to our shores in flight from despair and desperately dehumanizing economic circumstances. The record will show that over almost 30 years we have provided a safe haven for numbers greater than our small country ought to have been required to accept, but we have done so with tolerance. Nevertheless, the problem remains and persists, and with varying degrees of intensity it will continue to impinge upon the development of countries in the area. Those countries from which such persons are refugees are in the unhappy position of not being able to keep pace with their own needs, which requires a separate international effort, but I am concerned here with drawing international attention to the urgent need to reexamine the role which the United Nations ought properly to play in the relief of the human tragedies which plague these people.
140.	The tourist trade is the virtual lifeblood of the small country which I have the honor to represent here. Indeed, we have been the pioneers in travel and tourism in our part of the world? and such progress as we have made in the economic development of the Bahamas can be attributed for the most part to the success which we have achieved in an industry which was begun in the Bahamas in the last century.
141.	That industry has served to create in the Bahamas a positive awareness of the need for better human relations between people of different nationalities. We have a reputation for tolerance and the acceptance of foreign nationals and foreign cultures in the Bahamas. We know that contact and communication at the level of the individual human being does more to build a world of understanding than political or diplomatic speeches, or even resolutions of the United Nations. We have come to regard tourism as a bridge for understanding between people. It is also the principle source of our national income. The example which we have set has been an inspiration to the States of the Caribbean region, which have taken heed of the success we have made of the travel and tourist industry as it has become, at the same time, an international industry of the twentieth-century world.
142.	Freedom of travel in a nondiscriminatory fashion has therefore not only made us a leader in the industry, aided the economic and social development of our people and made us a community of many nationalities but also created in us an international consciousness and made us a promoter of one world. The Preamble to the Charter of the United Nations enjoins, us "to practice tolerance and live together in peace with one another as good neighbors". How better to live as good neighbors than to know one another; how better to know one another than to meet one another; how better to meet one another than to travel?
143.	We have therefore to reject as inconsistent with the purposes for which the United Nations was founded any attempts which have the effect of restricting peoples' freedom to engage in lawful travel and any measures which have the effect of discriminating between one tourist destination and another.
144.	The Bahamas therefore hopes that the United Nations system will give high priority to the promotion of the travel and tourist industry as the most effective means of developing better understanding among people and at the same time giving greater stimulation to international trade and economic development.
145.	I am aware of the hymnal direction to "beware of easy speeches", so during the course of this session the Bahamian delegation will seek to put to the relevant committees of the Organization, where appropriate and possible, those ideas for practical implementation which may contribute to the production of realistic solutions to our many problems.
146.	My delegation wishes to reaffirm its full support for the United Nations system, which for us represents the only international hope for the honorable resolution of the problems of mankind, which, after all, are not of the making of the majority of States represented here.
147.	In conclusion, I would refer to some words spoken at the eighteenth session by a former representative of our host country to the United Nations upon the death of his President, in November 1963, which I respectfully commend to the Assembly:
"We shall not soon forget that he held fast to a vision of a world in which the peace is secure; in which inevitable conflicts are reconciled by pacific means; in which nations devote their energies to the welfare of all their citizens; and in which the vast and colorful diversity of human society can flourish in a restless, competitive search for a better society.
"We shall not soon forget that by word and by deed he gave proof of profound confidence in the present value and the future promise of this great Organization, the United Nations." [1264th meeting, paras. 193 and 194.]
